Title: To George Washington from the Fairfax County Committee of Correspondence, 14 November 1775
From: Fairfax County Committee of Correspondence
To: Washington, George



Sir
Alexandria November 14. 1775

By order of the Committee of this County There was Ship’d from hence by Messrs Henley & Call, the 18th of November 1774–157 barrl flour, in the Schooner Volitile, Capt. Woodbury, Amountg £215.10/—and the freight paid here £23.11/—also fifty bushls beans amount £10—and Eleven barrl bread & five barrels of Flour, by the Capts. Hilton & Rust—Amount £14.9.3—The Contingent Charges pay’d here £5.3.6—Makes in the whole £268.13.9—say Two hundred Sixty eight pounds Thirteen shillings & nine pence. Our Committee has also by the favor of John Custis Esqr. sent £53.13.3, to be distributed as you see necessary Among the deserving poor of Boston; there are still some more Subscriptions to come in which shall be forwarded as soon as they are received.
This Committee has never been favoured with a line from the Committee in Boston, acknowledging, the receipt of any thing being received from hence, which surprizes them—You have too Much bussiness upon your hands to request an enquiry into it. May every happiness Attend you, in your endeavours in Establishing that Liberty so essentially necessary for the good of Mankind, and that You may return with Laurels among your freinds, is the Sincere wish of Sir your Mo. Obedt hble Servt

John Dalton, for Fairfax Commte Wm Ramsay

